Citation Nr: 1132771	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  06-37 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for left medial meniscectomy status post total knee arthroplasty from March 1, 2006.

2.  Entitlement to total disability based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1969 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania which provided temporary total evaluation (100 percent) based on surgery necessitating convalescence from January 17, 2005 to April 30, 2006.  The RO then assigned a 30 percent rating for the Veteran's status post total left knee replacement effective March 1, 2006.  The Veteran has appealed the 30 percent rating assigned from March 1, 2006.

This matter was previously before the Board in November 2009 when the Board remanded for additional development.  In September 2010, the Board denied the Veteran's claim of entitlement to a rating in excess of 30 percent.  The Veteran appealed the Board's decision to the Court.  In an order issued in February 2011, the Court vacated the Board's September 2010 decision and remanded the case to the Board for appropriate action consistent with the matters raised in the Joint Motion for Remand.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

For the period beginning on March 1, 2006, the service- connected left knee disability is shown to be productive of chronic residuals consisting of severe painful motion and weakness following implantation of the prosthesis.



CONCLUSION OF LAW

For the period beginning on March 1, 2006, the criteria for the assignment of an evaluation of 60 percent for the service-connected total left knee replacement have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code 5055 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

As the Board is providing a 60 percent rating (the highest available rating under the rating criteria, and the rating the Veteran has indicated he is seeking) for the Veteran's status post total left knee replacement, the Board finds that failure to discuss VCAA compliance will not be prejudicial to the Veteran.  

Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analyses in the following decision are therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra- schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

Under Diagnostic Code 5055 (knee replacement (prosthesis)), the minimum rating is 30 percent.  A 60 percent rating is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  If there are intermediate degrees of residual weakness, pain or limitation of motion, Diagnostic Code 5055 instructs to rate by analogy to Diagnostic Codes 5256, 5261, or 5262.

Additional Diagnostic Codes related to the knee do not provide ratings in excess of 30 percent, and are, therefore, not applicable to this appeal.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5257, 5260. 

Under Diagnostic Code 5261, limitation of extension of either leg to 30 degrees warrants a 40 rating.  A maximum 50 percent rating requires extension limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Standard knee range of motion is from 0 degrees (extension) to 140 degrees (flexion).  See 38 C.F.R. § 4.71a, Plate II (2010).

The VA General Counsel has held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  The VA General Counsel has further held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Factual Background and Analysis

In January 2005, the Veteran underwent a total knee replacement for his left knee.  As a result, a total temporary 100 percent evaluation was in effect from January 17, 2005 to February 28, 2006.  A 30 percent evaluation was assigned from March 1, 2006.  The Veteran has asserted that his disability warrants a 60 percent rating and has submitted several statements regarding the pain and instability he suffers from as a result of his left knee.

The Veteran was afforded a VA examination in August 2006.  The Veteran stated that he experiences swelling and pain in his left knee.  He reported that walking half a mile, sitting down then getting back up, produced pain to a level of seven out of 10.  He stated that walking produced a clicking in his left knee.  He further stated that standing produced a pain on a level of five or six and that bending over increased this pain to seven.  He reported daily flare-ups lasting one to five hours with pain on a level of three to seven.  He reported instability and a feeling like his knee was hyperextending with walking.  He noted he retired due to his left knee degenerative joint disease secondary to the prolonged walking and climbing numerous steps as a letter carrier.  Upon examination, the Veteran had 90 degrees of flexion with zero degrees of extension without pain.  Repetitive range of motion increased the pain to a level four; however, there was no increased weakness, decreased endurance, or incoordination.  There was no additional limitation of motion following repetition.  There was tenderness with palpation in his superior patella, but no redness or warmth.  He was unable to walk on his heels or toes and was unsteady with tandem walking.  The diagnosis was for a left medial meniscectomy status post left total knee replacement with residual pain and decreased mobility.

In a letter dated in December 2009, J.J.H., M.D., related that due to the left knee replacement the Veteran had been advised not to do activities that required running, jumping, climbing, squatting or lifting over 20 pounds on a frequent basis.  A December 2009 initial evaluation by Dr. J.J.H. noted the Veteran complained of a giving-way sensation, increased pain at the end of the day and occasional swelling.  He was noted to have a benign scar from the surgery, trace knee effusion, and slight valgus laxity in extension.  He had both varus and valgus laxity in flexion, as well as slightly loose with both flexion and extension gap laxity.  He assessed mild prosthetic laxity, status post cruciate retaining left total knee arthroplasty with no prosthetic failure.  He also noted intermittent activity-related arhralgias.

The Veteran underwent an additional VA examination in February 2010.  The Veteran reported that following his knee replacement he continued to have pain anteriorly and medially.  He complained of instability; however, he reported never having a fall.  He had some effusion, but denied locking and dislocation.  He also denied flare-ups, but reported a constant pain level of 6.  Upon examination, the Veteran had a small effusion in the knee.  His range of motion was from five degrees to 125 degrees, being five degrees shy of full extension.  He achieved the same results with three times repetition.  The examiner reported that with multiple attempts at range of motion there was no fatigue, weakness, lack of endurance, incoordination or pain.  The examiner reported that the limiting factor was due to pre-existing osteoarthritis and his knee replacement.  The Veteran's knee was stable in varus-valgus stress, both in 30 degrees of flexion and full extension.  At 30 degrees and 90 degrees of flexion he had less than 5 mm of anterior and posterior translation.  The diagnosis was for total left knee arthroplasty with residual patellofemoral pain.  The examiner opined that the Veteran fell into the category of patients who after a total knee replacement "look good, but feel bad."  Regarding his ability to work, the examiner noted that employment which involved a lot of walking would not be good for him but that he was eminently employable and able to do any number of sedentary jobs.

In July 2011, the Veteran provided a statement he had sought additional treatment in April 2011 for left knee pain and instability.  He reported that upon x-ray his physician had noted "bone chips or some other matter that could possibly be the cause of [his] continuous pain."  He also reported that the physician drained fluid from his knee at this appointment.

An August 2011 treatment record from Dr. J.J.H. noted the Veteran complained of giving way and medial knee pain.  He requested a knee brace, and reported having fallen down stairs recently due to his knee giving way.  He had mild to moderate instability with both flexion and extension upon examination.  He had significant thigh atrophy.   The physician discussed the possibility of revision knee arthroplasty with the Veteran.

Diagnostic Code 5055 is obviously applicable to the instant case, primarily because it pertains specifically to the disability at issue but also because it provides specific guidance as to how symptoms of this disability are to be evaluated.

As noted above, under the provisions of Diagnostic Code 5055, a 60 percent schedular rating will be assigned when there are chronic residuals consisting of severe painful motion or weakness. A minimum rating of 30 percent is otherwise assigned.

As noted in the introduction, the Veteran has limited his appeal to the assignment of the 30 percent evaluation after the termination of the 100 percent evaluation.  Thus, the discussion below relates only to the period that the 30 percent evaluation has been assigned, which is as of March 1, 2006.

The Board has carefully reviewed the evidence of record and finds that the evidence supports the grant of a 60 percent evaluation for the residuals of a left total knee replacement under Diagnostic Code 5055.  See 38 C.F.R. § 4.71, Diagnostic Code 5055.  While at the time of the August 2006 VA examination, the Veteran was able to flex his knee to 90 degrees, the examiner noted that the Veteran could not heel or toe walk, and the Veteran has continuously complained about instability and pain with activity.  The Veteran's private physician noted mild instability in a December 2009 initial evaluation.  During his February 2010 examination his flexion had increased to 125 degrees but his extension had decreased to 5 degrees.  He was again noted to have some laxity.  

The Board finds that although his range of flexion remains only slightly limited (see 38 C.F.R. § 4.71a, Diagnostic Code 5260) and his extension was at worse also mildly limited (see 38 C.F.R. § 4.71a, Diagnostic Code 5261), his overall functional loss that he experiences are analogous to that normally associated with a more severe condition.

An evaluation in excess of 60 percent is not available under Diagnostic Codes 5055, 5256, 5261, or 5252.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262.  The 100 percent evaluation under Diagnostic Code 5055 is assigned only for the one-year period following implantation of a prosthesis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  While the VA General Counsel has held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, there is no such finding regarding separate evaluations under Diagnostic Codes 5055 and 5257.

Additionally, the Board has specifically considered the guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995); however, the analysis in DeLuca does not assist the Veteran, as he is receiving the maximum disability evaluation for the knee.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (implicitly holding that once a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain).

The Board notes that in multiple evaluations, examiners have noted the Veteran has scars around his knee.  The Veteran has not reported any symptoms associated with his scars, and his private physician has described his surgical scars as benign.  Based on the clinical findings, the preponderance of the evidence is against a finding that a separate, compensable evaluation for any of the scars on the left knee is warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2010) (A 10 percent disability evaluation is warranted for a scar which is superficial and unstable, superficial and painful on examination, or one which limits the part affected).

For the reasons stated above, the Board finds that a 60 percent evaluation is warranted for his left knee disability.

In this circumstance, though, the Board must still consider whether the Veteran is entitled to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  Here, the Board finds that the disability picture presented by the Veteran's left knee is appropriately contemplated by the rating schedule.  While the Veteran is rated at the maximum rating for his left knee, his range of motion is only mildly impaired and the Veteran is able to ambulate without assistive devices.  One treatment record notes that the Veteran is still able to golf.  Additionally, there is no evidence of record that he has been frequently hospitalized due to his left knee, and the February 2010 examiner noted that he would be able to perform sedentary work.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  Thun.


ORDER

Entitlement to a 60 percent disability rating for left medial meniscectomy status post total knee arthroplasty, from March 1, 2006, is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.


REMAND

As a final matter, the Board notes that the recent Court decision in Rice v. Shinseki, 22 Vet. App. 447 (2009) held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Additionally, in a January 2010 statement the Veteran noted that he was unable to return to work as a letter carrier subsequent to his total left knee replacement as he could no longer walk long distances or climb stairs.

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2010).  

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  See 38 C.F.R. § 4.16(a) (2010); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

As of this decision, the Veteran is service-connected for a total left knee replacement (rated 60 percent) and a scar from a right herniotomy (noncompensable).  He was previously in receipt of an additional 10 percent rating for degenerative joint disease of the left knee, but a June 2010 rating decision discontinued that rating effective September 1, 2010.  However, with this 60 percent for his knee, he meets the criteria for a TDIU under 38 C.F.R. § 4.16(a).

The remaining question before the Board therefore is whether the Veteran was unemployable by reason of his service- connected disabilities alone, taking into consideration his educational and occupational background, such that a TDIU rating may be assigned.  Here, the Board is limited to statements that he retired from work as a letter carrier.

On September 14, 2010, the VA Department of Veterans Benefits Administration (VBA) issued Training Letter (TL) 10-07, SUBJ:  Adjudication of Claims for Total Disability Based on Individual Unemployability (TDIU).  The TL addressed, in part, the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), wherein the United States Court of Appeals for Veterans Claims (Court) found that a claim for a total disability rating based upon unemployability (TDIU) was part of the determination of an underlying increased rating claim and cited to Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) for the notion that a TDIU claim is raised once a Veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability.  See 38 C.F.R. § 3.155(a).  

The TL indicated that, "notwithstanding any favorable medical evidence or opinion indicating that the Veteran is unemployable due to service-connected disabilities, a TDIU evaluation may not be granted if the evidence otherwise shows that the Veteran is engaged in, or capable of being engaged in, gainful employment."  Accordingly, a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, should still be forwarded to the Veteran if a request for a TDIU evaluation is expressly raised by the Veteran or reasonably raised by the evidence of record."  Further, "Once the VA Form 21-8940 is received and former employers are identified, then VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefit, will be forwarded to the former employers listed on the form.  The VA Form 21-4192 requests that the employer provide information about the Veteran's job duties, on-the-job concessions, date of and reason for job termination, etc.  A TDIU evaluation should not be denied solely because an employer failed to return a completed VA Form 21-4192."

While the Veteran has contended he is entitled to TDIU, he has not submitted a VA Form 21-8940, and the RO/AMC has not had the opportunity to then subsequently forward VA Form 21-4192 to the Veteran's prior employees.  As such, these steps should be performed on remand.


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should forward a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability to the Veteran for completion.

2.  Thereafter, the RO/AMC should forward VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefit, to any former employers listed on the Veteran's submitted VA Form 21-8940.

3.  The Veteran should be scheduled for a VA examination(s) regarding all service connected disabilities to address whether or not these disabilities render him unable to secure and maintain substantially gainful employment, to include describing the disabilities' functional impairment and their impact on physical and sedentary employment.  Specific VA examinations (Joint) should be provided when appropriate.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

5.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


